1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
10
11   SUSAN VOGT,                                        Case No.: 1:17-cv-01580 LJO JLT
12                  Plaintiff,                          ORDER DENYING STIPULATION TO AMEND
13          v.                                          THE CASE SCHEDULE
                                                        (Doc. 16)
14   MINNESOTA LIFE INSURANCE
     COMPANY,
15
                    Defendants.
16
17          Despite the requirements of law and the Court’s scheduling order (Doc. 7 at 7), the parties

18   seek amendments to the case schedule without demonstrating good cause. Their mere conclusion

19   that the “interests of justice” would be served by the amendments is insufficient. Johnson v.

20   Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992). Therefore, the stipulation is

21   DENIED.

22
23   IT IS SO ORDERED.

24      Dated:     December 11, 2018                          /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
